Watkins, Special Judge*,
delivered the opinion of the court. This is an appeal by the city of Jackson, the appellant, from a judgment recovered against it in the court below by Preston, the appellee. The declaration in the case alleges -substantially that during the entire year 1907, and for some years prior thereto, Preston, the appellee, was the sole owner of that certain property in the city of Jackson, Miss., upon which was situated what is known as “Belhaven College,” an educational institution; that the appellee was the president of said-college and sole proprietor thereof; that Belhaven College is an institution for the education of youth, and that the property in question was during the entire year 1907 used by the appellee directly and exclusively for such educational purposes, and therefore was not liable to the appellant for an ad valorem tax for the year 1907, being -exempt, as it is claimed, under paragraph “d” of section 4251 of the Code of 1906; that, notwithstanding the fact entitling the appellee to claim its exemption, the board of mayor and aldermen of the city of Jackson proceeded to assess the appellee’s property for the taxes of said year, and, according to the allegations of the declaration, would *375have advertised said property for sale for the collection of said taxes unless payment was made by the appellee. Whereupon, for the purpose of preventing said property from being sold by the appellant upon the 1st day of February, 1908, the appellee, under protest, paid the amount demanded by the appellant, obtaining therefor the receipt of the city clerk and tax collector, which receipt bore the indorsement that the taxes were paid by the appellee under protest. To 'this declaration a demurrer was interposed by the appellant. The demurrer was overruled, and, the appellant having declined to plead, judgment for the amount involved was entered in favor of the appellee, from which judgment this appeal has been prosecuted by the city of Jackson, and presents for our decision a construction of paragraph “d” of section 4251 of the Code of 1906, which section provides for the exemption from taxation of certain specific property therein enumerated and no other.
The corresponding section of the Code of 1892 was section 3744, and paragraph “d” thereof contains the following language: “All property, real or personal, belonging to any religious or charitable society or incorporated institution for the education of youth, used exclusively for the purpose of such society or institution and not for profit.” Substantially the same provision was contained in the Code of 1880, the Code of 1871, and the Code of 1857. It is contended by the appellant that the property upon which Belhaven College is situated, and which is admitted to be used directly and exclusively for educational purposes within the meaning of the provision under construction, did not, during the year 1907, belong to any college or educational institution, but was the property of Preston, and therefore not exempt under the terms of the statute. While’ the demurrer of the appellant presents one or two other minor questions, we are led to infer, -from the brief of counsel and the oral argument in this court, that no other question is relied upon for a reversal of the judgment in this ease. In discussing this question the intention of the legislature is the guide which we *376must follow. It is therefore the duty of this court to first ascertain the legislative intent, and then to so construe the act as to effectuate that intention, provided the language in the statute is reasonably susceptible of this construction. In order to arrive at the intention of.the lawmaking body, we must study, the previous statutory provisions in reference to this subject-matter, the changes found in the present section, and must interpret them in the light of the well-known public policy of the state. The changes in the present code are very material. Prom a comparison it will be seen that the words “not for profit” were by the legislature omitted from the last clause of the paragraph under construction having reference to the exemption of colleges and educational institutions, -but were reinserted at the end of the first part of paragraph relating to the exemption of religious or charitable societies; also the words “incorporated institutions for the education of youth” were omitted, and the words “all property, real and personal, belonging to any college or institution for the education of .youth” inserted instead. These changes are very marked and it is our duty to attribute some reason to the legislature for making them.
When we look at the public policy of the state, we know that it is va matter of history that its cherished ambition has been that every youth within its borders should be provided with proper and sufficient educational facilities. This we gather, not only from the organic law of the state, but from the enactments of the legislature, and from the public utterances of our great men. The state was the first to realize its own inability to provide the educational advantages which were even reasonably necessaiy, and that the advantages offered by it must be supplemented by the efforts of private' educational institutions. It therefore became a part of the public policy of this state to •encourage private educational institutions by exempting “incorporated institutions” from taxation. The fact that, under the previous statutes, the exemption was confined to- incorporated *377institutions, was not, in our judgment, evidence of any disposition on tlie part of the legislature to discriminate against individuals, but more lilcely grew out of the fact that private •education was> for the most part, furnished by incorporated ed~ ucational institutions, created for that purpose. This policy •was pursued for many years, until it was evidently made apparent to the legislature, not only that this useful work was being carried on by private individuals, to whom should bo extended the advantages afforded by exemption from taxation, but it was evidently thought and considered by the legislature that the interests of education were better promoted and advanced by encouraging individual effort for profit. So we find that in the part of the paragraph under discussion the words “not- for profit” were eliminated. Viewing in this light, as we have done, the changes in our statute and the well-known public policy of o-ur state, we are forced to the conclusion that the legislature intended to place on the same footing and exempt from taxation property belonging to all colleges and institutions of learning for the education of youth, whether belonging to ■an incorporated institution or to' a private individual, and without regard to whether the institution was operated for profit or for purely philanthropic purposes, when used directly and ékclusively for such purpose. This conclusion cannot be escaped, and to hold otherwise would treat as absolutely meaningless the changes made by the law-making body, and, in our judgment, do violence to a clearly manifest legislative purpose. Of; course, the legislature must express its- intention through human language, and must use such appropriate words as can be reasonably construed to carry out their evident intention. The ’.language used by the legislature is not as clear and free from ambiguity as might be desired, and, were it not for the fact that the legislative intent, gathered from the sources we have given, is so manifest, we would not be free from doubt our•■selves.
*378Learned counsel for the appellant call our attention to the fact that in paragraphs “b” and “c” of this same section, having, 'reference to property “belonging to the United States and belonging to this state,” the term “belonging to” implies ownership, and urges upon us the necessity of adopting the same meaning to the words “belonging to” in the paragraph which, we are now considering. It is very apparent to us that in the paragraphs above referred to the words “belonging to” imply ownership;, but in the paragraph under discussion the legislature was dealing with a different subject-matter and guided by a different public policy. We therefore have no difficulty in arriving at the conclusion that the words’ “belonging to” in-paragraph “d” were used with a different meaning by the legislature, and can be reasonably construed by us so as to carry put its evident purpose. This is especially true when we bear in. mind that a college and an institution of learning are but entities, and must of necessity be themselves the- subject of ownership, and, being the subject of ownership, they must belong-either to a corporation or a private individual or individuals, since property under our law must belong either to a natural or an artificial person. The appellant treats a college and an educational institution as separate and distinct from their ownership, whereas in the present instance the appellee owned the property in question and at the same time himself used it directly and exclusively as a college and institution for the education of youth. The paragraph under discussion makes no*, distinction between a college or an educational institution owned by a joinhstock company, a religious denomination, or-association of persons capable of holding property, and one owned by a private individual. We can make none ourselves.. This being true, we are therefore of the opinion that the property in question, which is sought to be exempt from taxation,, within the meaning of the legislature, “belonged to” a college or an institution for the education of youth, and was, there*379fore, not liable to taxation. We wish, to be understood as deciding only the case presented by this record.
We are therefore of the opinion that the judgment of the-court below was correct, and is affirmed.

Affirmed.


 Fletcher, J., being disqualified, recused himself, and W. H. Watkins, Esq., a member of the supreme court bar, was appointed and presided in his place in this case.